Citation Nr: 0806638	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and J. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a disability rating 
of 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has appealed the 30 percent rating that the RO 
initially assigned for his service-connected PTSD.  In March 
2007, the RO certified the appeal to the Board.  In December 
2007, the veteran submitted records of VA outpatient mental 
health treatment in 2007.  The veteran did not file a waiver 
of initial consideration of that evidence by the agency of 
original jurisdiction, the RO.  The Board will remand the 
case for the RO to consider the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a new rating 
decision and readjudicate the claim for an 
initial rating higher than 30 percent for 
PTSD.  In readjudicating the claim, the RO 
should consider all of the evidence, 
including evidence submitted since the 
February 2007 supplemental statement of 
the case (SSOC), particularly VA treatment 
records submitted by the veteran and 
received by the Board in December 2007.

2.  If the claim remains less than fully 
granted, the RO should issue an SSOC, and 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



